Citation Nr: 1750802	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  08-22 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty form August 1972 to May 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012 a Travel Board hearing was held before a Veterans Law Judge who is no longer with the Board; a transcript is in the record.  In April 2012, January 2015 and May 2016, these matters were remanded for additional development of the record and/or to ensure due process.  In October 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In June 2017, these matters were again remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board has remanded these matters three times to obtain the Veteran's Social Security Administration records from a claim in 1997 or 1998 and to obtain treatment records from a private physician variously identified as Dr. Mogustine or Dr. Morganstein (reportedly treated the Veteran in Kansas shortly after service).

In June 2017, VA requested from the Social Security Administration (SSA) records in connection with the Veteran's claim for benefits from that agency in 1997 or 1998.  The record shows that SSA disability benefits were granted in 1997, but were terminated in 1999.  In July 2017, the SSA provided records from a 2007 claim, but did not provide or mention any from the 1990's.  The response from the SSA did not, as VA had requested, state whether the 1997 or 1998 records were unavailable because they were lost or had been destroyed.  The record shows that the Veteran told a private psychologist that he was hospitalized by VA in 1997 because he felt like killing himself.  Records pertaining to an SSA award in 1997 would be relevant, if available.

As the Board's remand directives were not followed, a remand for corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where there has not been compliance with remand orders of the Board, the Board, as a matter of law, errs when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should again contact the SSA to obtain the SSA's determination and the medical records associated with the Veteran's claim for SSA benefits filed in 1997 or 1998.  If those records are unavailable because they were lost or destroyed, SSA must so certify for the record.

2.  The AOJ should contact the Veteran and ask him to identify the VA hospital where he received treatment in 1997.  The AOJ should secure the records of such treatment from the facility in question.  

The AOJ should also ask the Veteran to provide the identifying information and authorizations necessary for VA to obtain the clinical records concerning his treatment by the physician variously identified as Dr. Mogustine or Dr. Morganstein.  If he does so, the AOJ should seek the complete records of the Veteran's treatment from that provider.

3.  The AOJ should then review the record, arrange for any further development suggested by the responses to the development sought above, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

